Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-904
                       Lower Tribunal No. 18-25263
                          ________________


                         Yuliana Mantegazza,
                                 Petitioner,

                                     vs.

                              Henri Fabien,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Lourdes Simon, Judge.

      Boyd & Jenerette, P.A., and Kansas R. Gooden; Boyd & Jenerette,
P.A., and Kevin D. Franz (Boca Raton), for petitioner.

      Law Offices of Charles M-P George, and Charles M-P George;
Florida Legal, LLC, and Raymond R. Dieppa, for respondent.


Before FERNANDEZ, HENDON and GORDO, JJ.

     PER CURIAM.
     We deny the petition for writ of certiorari. See Worley v. Cent. Fla.

Young Men’s Christian Ass’n, 228 So. 3d 18 (Fla. 2017); Angeles-Delgado

v. Benitez, 300 So. 3d 263 (Fla. 3d DCA 2019).       But see Younkin v.

Blackwelder, 44 Fla. L. Weekly D549 (Fla. 5th DCA Feb. 22, 2019), review

granted, No. SC19-385, 2019 WL 2180625 (Fla. May 21, 2019); Dodgen v.

Grijalva, 281 So. 3d 490 (Fla. 4th DCA 2019), review granted, No. SC19-

1118, 2019 WL 4805833 (Fla. Oct. 1, 2019).




                                    2